Title: To Benjamin Franklin from Samuel Wharton, 29 September 1779
From: Wharton, Samuel
To: Franklin, Benjamin


Paris Wednesday Sepr. 29/79
Mr. Wharton presents his Compliments to Dr. Franklin, and returns the Journals of Congress, and News papers with Thanks. He does not find any Paper upon the Subject of back Lands. Upon Enquiry, and looking over his Invoice Book, He finds, That Copper in Sheets, was in the year 1770, from 87/6 to 90/ Sterling per hundred;— of 112 pds. to the hundred. Mr. Wharton thinks there has been little Alteration in price, if any, since that Time.
 
Addressed: A Son Excellenc / Monsieur / Monsieur Franklin / Passy
Notation: Wharton Paris 29. 7bre. 1779.
